DETAILED ACTION
The applicant’s amendment filed on September 30, 2021 has been acknowledged. Claim 22 has been canceled. Claims 1-21 and 23, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah.
As per claim 1, Volponi discloses a computing device comprising:
	at least one processor (Page 2, paragraph [0023]; discloses that the device contains a processor);
		memory storing computer-readable instructions that, when executed by the at least one processor (Page 2, paragraph [0023]; discloses that the device contains memory which stores instructions to execute the operations), cause the computing device to:
		calculate an actual asset health quantifier based on asset sensor data from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the turbine engine or components thereof (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine 
		execute a computer-generated model corresponding to the turbine engine to:
			generate a model of the turbine engine or components thereof (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
			simulate an operating condition of the model of the turbine engine or components thereof using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a 
			generate a projected asset health quantifier of the model of the asset or components thereof (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not);
			aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); 
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between 
		determine whether at least one of the aggregated actual and projected asset health quantifier is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element 
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for 
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the 
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of time the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).

The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of 
Therefore, from this teaching of Shah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler, with the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah, for the purposes of improving the model over time. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034].
	As per claim 3, 10 and 17, the combination of Volponi, Berkley, Easterly, Vossler and Shah teaches the above-enclosed invention; Volponi further discloses wherein the asset monitoring information includes at least one of asset environmental information, asset sensor information, asset utilization information, asset configuration information, asset history information, or asset workscope quantifier information (Page 2, paragraphs [0020]-[0021]; discloses that the monitoring includes sensor information).
	As per claim 4, 11 and 18, the combination of Volponi, Berkley, Easterly, Vossler and Shah teaches the above-enclosed invention; Volponi further discloses at least one of a physics-based model, a stochastic model, a historical data model, or a hybrid model.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
	As per claim 5, 12 and 19, the combination of Volponi, Berkley, Easterly, Vossler and Shah teaches the above-enclosed invention; Volponi further discloses wherein the memory stores further computer-readable instructions that, when executed by the at least one processor (Page 2, paragraph [0023]; discloses that the device contains a processor. Page 2, paragraph [0023]; discloses that the device contains memory which stores instructions to execute the operations), cause the computing device to:
	obtain forecast information of the turbine engine (asset) (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. The system predicts or forecasts information on how the engine is going to perform given the sensor data and the models which are entered into the system);

		compare the projected asset health quantifier to the threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals); and
		identify the turbine engine based on the comparison (Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example).
While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope (as defined in paragraph [0004] of the applicant’s originally filed specification “expected scope of work”) on the removed turbine engine.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley, Easterly and Jackson with the ability to schedule repairs and work to be performed based on the detected faults as 
Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
	As per claim 8, Volponi discloses a method comprising:
	calculating an actual asset health quantifier based on asset sensor data from a turbine engine, the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components thereof (Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented 
		generate a model of asset or components thereof (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
		simulate an operating condition of the model of the asset or components thereof using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium);

		aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); and
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above) and 
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to determine what the status of each component and prioritize their repairs. In doing so the 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been 
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the operating conditions of the asset. The operating conditions of the asset are used to detect faults and possible failures to recommend or assign service actions based on 
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of time the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a 
The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 15, Volponi discloses a non-transitory computer readable storage medium comprising instructions which when executed (Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium), cause a machine to at least:
	calculate an actual asset health quantifier based on asset sensor data from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset 
	execute a computer-generated model corresponding to the asset to:
		generate a model of the asset (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
		simulate an operating condition of the model of the asset using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the 
		generate a projected asset health quantifier of the model (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not);
	aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above);
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between 
		determine whether at least one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element 
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for 
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier after the workscope task is completed.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the 
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of time the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).

The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of 
Therefore, from this teaching of Shah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler, with the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah, for the purposes of improving the model over time. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034].

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah, further in view of Henderkott et al. (US 2015/0161778 A1) hereafter Henderkott.
As per claims 2, 9 and 16, the combination of Volponi, Berkley, Easterly, Vossler and Shah teaches the above-enclosed invention; the combination however fails to further teach wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the computing device to: determine the projected asset health quantifier by: capture a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determine the projected asset health quantifier when the first image matches the second image.
Henderkott, which like both Volponi and Berkley talks about determining condition of a turbine engine, teaches device is configured to determine the projected asset health quantifier by: capturing a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determining the projected asset health quantifier when the first image matches the second image (Page 3, paragraph [0034]-[0035] and Page 4, paragraph [0043]; teaches it is known to determine the damage to a part such as a turbine engine by first capturing an image of the turbine engine and comparing that image to a previously stored image in a database. In doing so the system determines if they match and if they don’t this can indicate that there is damage to the part. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott).

The sole difference between the combination of Volponi, Berkley, Easterly, Vossler and Shah and the claimed subject matter is that the combination does not explicitly state that the method of detecting damage includes comparing two images to determine a match.
The Henderkott reference establishes that a known technique for determining damage to a turbine engine is to take an image and compare it to a stored image to determine if there is a match.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Henderkott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to detect damage through image comparison as taught Henderkott, for the purposes of evaluating the equipment using known techniques. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott.

Claim(s) 6, 7, 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah, further in view of Hampapur et al. (US 2012/0059684 A1) hereafter Hampapur.
As per claims 6, 13 and 20, the combination of Volponi, Berkley, Easterly, Vossler and Shah teaches the above-enclosed invention; Berkley further teaches wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the computing device to: is configured to generate a removal schedule for one or more assets (Col. 14, line 66 through Col. 16, line 36; teaches that it is known for the system to generate a removal schedule for how often the parts are to be replaced, inspected or reworked. Additional it establishes that the method is carried out on a computer) including the turbine engine by: 
	generating a first function cost of the initial removal schedule (Col. 18, line 66 through Col. 19, line 24; outlines that the removal and repairs have a function of cost associated with each action).
	While the combination discloses establishing a cost and schedule for repair, it is not explicit that the system identifies an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering a first neighbor asset pair in the list; generating a second function cost based on the re-ordering; and generating the removal schedule based on a comparison of the first function cost to the second function cost.
	Hampapur, which like Berkley talks about scheduling repairs and maintenance, teaches it is known to identify an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering a first neighbor asset pair in the list; generating a second function cost based on the re-ordering; and generating the removal schedule based on a comparison of the first function cost to the second function cost (Page 1, paragraph [0005] and Page 3, 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes it is known to base the model off of a workscope task and to generate a projected asset health quantifier after the workscope task is completed. However the combination fails to explicitly state sorting the assets based on schedules and re-ordering the schedule to optimize for cost.

	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley, Easterly, Vossler and Shah with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hampapur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur, for the purposes of minimizing cost of repairs. Since the combination of Volponi and Berkley already teaches the concept of evaluating based on cost and repairs, it would have been obvious to optimize the various solutions to minimize cost and risk as shown explicitly in Hampapur.
As per claims 7, 14 and 21, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Hampapur teaches the above-enclosed invention; Hampapur further teaches wherein the removal scheduler is configured to generate the removal schedule by performing at least one of an integer programming method, a top-bottom optimization method, and a bottom-up optimization method (Page 1, paragraph [0005]; .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz et al. (US 2014/0365191 A1) hereafter Zyglowicz, in view of Volponi et al. (US 2017/0146976 A1) hereafter Volponi, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler.
As per claim 23, Zyglowicz discloses a computing device for generating an asset health quantifier (AHQ) for components of an asset (Page 3, paragraph [0036]; discloses collecting asset data and using that in a first model. The model itself is used to determine the health of the asset during the period in which it was monitored. As such this is considered to be an asset health quantifier (AHQ)), the system comprising:
	at least one processor (Page 13, paragraph [0115]; discloses that the system contains a processor);
	memory storing computer-readable instructions that, when executed by the at least one processor (Page 13, paragraphs [0112], [0115] and [0116]; discloses that the system contains memory which stores instructions to execute the process), cause the computing device to:
		calculate, based on one or more actual inputs from a sensor communicatively coupled to an asset, an initial AHQ of a target component before generation of a workscope task (Page 3, paragraph [0036]; discloses collecting asset data and using that in a first model. The model itself is used to determine the health of the asset during the period in which it was monitored. As such this is considered to be 
		generate a model of the target component (Page 2, paragraph [0027]; discloses that the system generates a model for the target component Page 5, paragraph [0046]; discloses that the system using the model is used to make predictions of the maintenance actions that are recommended to be performed within the prediction period);
		generate the workscope task for the model of the target component based upon the initial AHQ (Page 5, paragraph [0046]; discloses that the system using the model is used to make predictions of the maintenance actions that are recommended to be performed within the prediction period);
		calculate an estimate AHQ of the model of the target component performing the generated workscope task (Page 3, paragraphs [0036] and [0037]; discloses that the system makes predictions as to the recommendations that is it forecasts how the performance will be effected by the recommendations. Page 5, paragraph [0052]; establishes that the system forecasts or predicts the parameters based on the data which can been previously collected), wherein the calculating 
		determine an actual AHQ of the target component after performing the workscope task (Page 4, paragraphs [0038] and [0039]; discloses that along with the predictions the actual events and the sensor data is collected after the recommendation is carried out);
		compare the actual asset health quantified to the estimated asset health quantifier (Page 4, paragraphs [0038] and [0039]; discloses that the similarities and/or differences between the actual and the predicted are established by comparing the predicted values with the actual values. This is done to update and improve the models over time and to make more accurate predictions); and
		determine an accuracy of the model of the target component based on the comparison (Page 9, paragraph [0084]; discloses that the system determines the level of accuracy of the model by determining any discrepancies which may have caused an incorrect prediction. Page 10, paragraph [0085]; discloses that the system uses this information to determine how to update the model to make the model more accurate).
While Zyglowicz discloses modeling the health of assets and tracking the maintenance tasks of those assets, the assets which are discussed are industrial assets and as such it is not specific that the asset is a component of a turbine engine. Specifically it fails to explicitly establish that the information is from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft. 
Volponi, which like Zyglowicz talks about modeling equipment or assets using sensors, teaches it is known for the model to pertain to turbine engines, specifically that the operational data is from actual inputs from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; teaches that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired).
Zyglowicz discloses monitoring assets using actual recorded parameters during operation. This is done at multiple times first prior to performing a task and after the task is performed. Zyglowicz discloses recommending a task to be performed and predicting or estimating the expected performance after that task is to be performed. Zyglowicz then records the actual parameters after the task is performed. The estimated and actual data is compared to determine if there is a difference, indicating determining if a value or threshold is exceeded. If the value is exceed the model is updated which 
The sole difference between the Zyglowicz reference and the claimed subject matter is that the Zyglowicz reference does not explicitly disclose that the asset is a turbine engine.
Volponi which also discusses the modeling of assets to detect faults, teaches that modeling and tracking the actual sensor data from turbine engines was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the assets shown in Zyglowicz with the asset being a turbine engine and its components as taught explicitly in Volponi.
Thus, the simple substitution of one known element for anther producing a predictable result renders the claim obvious.
Therefore, from this teaching of Volponi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating assets for repairs provided by Zyglowicz, with the asset being a turbine engine as taught Volponi, for the purposes of tracking and monitoring known assets. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired.

Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Zyglowicz discloses monitoring assets using actual recorded parameters during operation. This is done at multiple times first prior to performing a task and after the task is performed. Zyglowicz discloses recommending a task to be performed and predicting or estimating the expected performance after that task is to be performed. Zyglowicz then records the actual parameters after the task is performed. The estimated and actual data is compared to determine if there is a difference, indicating determining if a value or threshold is exceeded. If the value is exceed the model is updated which updates the future recommendations as well as the models themselves to make more accurate predictions and assessments of the health of the assets. Volponi teaches a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. 

The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Zyglowicz and Volponi with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Zyglowicz and Volponi, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result.


Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 10 regarding the 112(f) claim interpretations, the claim interpretations have been removed in light of the applicant’s amendments.
In response to the applicant’s arguments on page 10 regarding the 101 rejections, the rejections have been removed in light of the applicant’s amendments.
In response to the applicant’s arguments on pages 11-13, regarding the art rejections specifically that “Claims 1. 8, and 15 recite features that distinguish over the applied references. For example, the independent claims have been amended to recite matter from paragraphs [0071]-[0082] of the as filed specification as suggested by the Examiner in the May 11. 2021 Examiner interview summary. For Example, claim 1 recites, to "calculate an actual asset health quantifier based on asset sensor data from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft, ... generate a digital twin model of the turbine engine or components thereof; ... simulate an operating condition of the digital twin model of the turbine engine or components thereof using asset monitoring information based on a workscope task; generate a projected asset health quantifier of the digital twin model after the workscope task is completed." Claims 8 and 15 recite similar language.”
	“The Office Action cites paragraphs [0023], [0024], [0026] and [0031] of Volponi. The cited paragraphs disclose:”

	“receive the first estimated parameter values 231 and the second estimated parameter value 241 from the first engine model 230 and the second engine model 240, respectively.”
	“The controller 250 may calculate first parameter differences 235 the controller 250 may report the first parameter difference 235 to a baseline database 260 to establish a first parameter difference baseline 261”
	“Values above the predetermined detection threshold may indicate a fault”
	“The performance observer 270 may be configured to produce tuning values 271.”
	“the tuning values 271 may be received by the controller 250 and reported to the baseline database 260 to establish a tuning value baseline 266”
	“Values above the predetermined detection threshold may indicate a fault”
	“Thus, Volponi receives sensor data from the engine and "estimated" values from an engine simulation model, it then compares the sensor data to the estimated data and produces "parameter differences." If the differences are above a predetermined value then that may indicate a fault.  Volponi further discloses the "tuning values" may be generated by the simulation to adjust the simulation models.”
	“The Office Action appears to equate "estimating" parameter values with the recited "projected asset health qualifiers.'' To emphasize that the recited "projected" quantifier is in the future, claim 1, for example, has been amended to, "simulate an operating condition of the digital twin model of the turbine engine or components thereof based on a workscope task;" and to "generate a projected asset health quantifier of the digital twin model after the workscope task is completed." Claims 8 and 15 recite similar language.”
	“Claim 1 also recites to "aggregate and rank the actual asset health quantifier and the projected asset health quantifier." The Office Action states that Volponi does not explicitly disclose "a removal scheduler [that] is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers", but rather the Office Action relies of Berkley to allegedly disclose such limitations citing to col. 9:39 - 12:30 and 13:9- 14:65. Office Action at p. 11”
	“The cited portions of Berkley disclose "[t]he methods of this invention monitor the residual compressive stress in surface areas of stress concentration in order to prevent the initial formation of cracks in the surface" and "[b]y removing the component from service before the stresses change from compressive to tensile in nature or by maintaining the stress in compression, the present methods allow individual components to be used in a manner in which surface cracks are not fom1ed or are, at least, formed at a significantly lower rate as compared to current management methods." Berkley at col 10:45-54. Berkley also discloses "if the measured residual compressive stress suggests that the part has only a relatively short service life remaining before reworking will be required ... it may be more economical to rework the part" Berkley at col. 11:29-34.”
	“However, it does not appear that Berkley discloses to "aggregate and rank the actual asset health quantifier and the projected asset health quantifier'" where actual workscope task and ·where the projected asset health quantifies is after the workscope task is completed.”
	“For at least these reasons, Berkley does not remedy the deficiencies of Volponi. The Office Action states that Easterly "teaches it is known to rank the health status information and to prioritize based on severity of the problem." Office Action at pp. 12-13. Easterly discloses that "[r]epairs may be ranked or prioritized, for example, by using a nurnerica1 ranking 425 or an ordering by severity of the problem." Easterly at col. 8:57-59. However, Easterly fails to disclose to "aggregate and rank the actual asset health quantifier and the projected asset health quantifier" where actual asset health quantifier is based on a workscope task and where the projected asset health quantifies is after the workscope task is completed, as recited in claim 1 and using similar language in claims 8 and 15. Thus Easterly fails to cure the deficiencies of Berkley and Volponi.”
	“The Office Action states that "Jackson establishes it is known to take into consideration a type of customer information which is the number of spares which are available." Office Action at p. 16. However, Jackson is not used by the Examiner to disclose, nor does Jackson teach or suggest, at least, the distinguishing features discussed above and thus Jackson fails to remedy the deficiencies of Volponi, Berkley, and Easterly.”
	“Thus, the applied references cannot be used to establish a prima facie case of obviousness. Accordingly, independent claims 1, 8, and 15 are patentable over the applied references. Claims 3 and 5 depend from claim 1. Claims 10 and 12 depend from claim 8. Claims 17 and 19 depend from claim 15. Thus, claims 3, 5, 10, 12, 17, 
	The Examiner respectfully disagrees.
As an initial matter the applicant is referencing the Interview on May 11, 2021 where the Examiner suggested language from paragraphs [0071]-[0082] the Examiner notes that during the Interview and in the interview summary the Examiner noted that these paragraphs establish specifics as to how the data is leveraged and is more specific than merely is the asset running better now yes or no. The current amendment while establishing a before and after service provides no specifics as to how the data is leveraged. That is the claims are broad enough to be is the asset working better or not. Thus the limitations don’t establish improving the system over time. As such the applicant has not narrowed the claims to the specific examples but rather the general concepts.
The Examiner notes that the previously cited Vossler reference establishes the digital twin model, specifically Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art.
As for the newly amended features the Examiner has cited the Shah reference which teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task. Specifically Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in 
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed. Specifically Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; 
The Examiner asserts that the combination reads over the claims as currently written, and therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 15-16, specifically that “Claim 23 has been amended to recite features that distinguish over the applied references. For example, the independent claim 23 has been amended to recite matter from paragraphs [0071][0082] of the as--filed specification as suggested by the Examiner in the May 11, 2021 Examiner interview· summary. For Example, claim 23, recites, to "calculate, based on one or more actual inputs from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft" and "calculate an estimated AHQ of the digital twin model of the target component performing the generated workscope task" and "determine an actual AHQ of the target component after performing the workscope task'' and ''compare the actual asset health quantified to the 
“Zyglowicz discloses "a data mining algorithm may be configured to analyze historical data" and that "the assessment period may include past, present, and/or future times.'' Zyglowicz at 111[0045] and [0052]. Zyglowicz also discloses that its algorithms include multiple types of data ·where the "data indicative of dissolved gas concentrations, data indicative of internal temperatures, data indicative of loadings, data indicative of metal fatigue measurements, data indicative of ambient air temperatures, data indicative of humidity measurements, data indicative of production output, data indicative of maintenance actions performed with respect to the industrial asset during the assessment period." Zyglowicz at 1[0057].”
“However, Zyglowicz fails to disclose the above discussed features. Further, as discussed above, Volponi fails to disclose such features. Thus, Volponi fails to remedy the deficiencies of Zyglowicz and the applied references cannot be used to establish a prima facie case of obviousness. Accordingly, independent claim 23 is patentable over the applied references. Accordingly, Applicant respectfully requests that the rejection of claim 23 be reconsidered and withdrawn.”
The Examiner respectfully disagrees.
As an initial matter the applicant is referencing the Interview on May 11, 2021 where the Examiner suggested language from paragraphs [0071]-[0082] the Examiner notes that during the Interview and in the interview summary the Examiner noted that these paragraphs establish specifics as to how the data is leveraged and is more specific than merely is the asset running better now yes or no. The claims currently 
The Examiner notes that the previously cited Volponi reference teaches it is known for the model to pertain to turbine engines, specifically that the operational data is from actual inputs from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft. Specifically Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; teaches that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired.
The Examiner notes that the previously cited Vossler reference establishes the digital twin model, specifically Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art.

As for the “determine an actual AHQ of the target component after performing the workscope task”, Zyglowicz Page 4, paragraphs [0038] and [0039]; discloses that along with the predictions the actual events and the sensor data is collected after the recommendation is carried out. 
As for the “compare the actual asset health quantified to the estimated asset health quantifier” Zyglowicz Page 4, paragraphs [0038] and [0039]; discloses that the 
As for the “determine an accuracy of the digital twin model of the target component based on the comparison”, Zyglowicz Page 9, paragraph [0084]; discloses that the system determines the level of accuracy of the model by determining any discrepancies which may have caused an incorrect prediction. Page 10, paragraph [0085]; discloses that the system uses this information to determine how to update the model to make the model more accurate.
While the applicant has alleged that the reference fails to disclose the limitations the Examiner respectfully disagrees. As shown above the Zyglowicz does disclose the limitations. Additionally the Examiner asserts given that the claims fail to recite specifics as to how the limitations are carried out the applied art continues to read over the claims as currently written. The Examiner asserts that when combined the references read over the claims as amended. Lacking any additional arguments from the Examiner has not been persuaded. Therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Volponi in view of Berkley, further in view of Easterly, further in view of Jackson and, where appropriate, in further view of Henderkott, Vossler and Hampapur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osborn et al. (US 2004/0205398 A1) discusses providing a summary of the effectiveness and accuracy of models and recommendations made for servicing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/28/2021